Name: Commission Regulation (EU) 2016/4 of 5 January 2016 amending Regulation (EC) No 216/2008 of the European Parliament and of the Council as regards essential requirements for environmental protection (Text with EEA relevance)
 Type: Regulation
 Subject Matter: environmental policy;  technology and technical regulations;  air and space transport;  transport policy
 Date Published: nan

 6.1.2016 EN Official Journal of the European Union L 3/1 COMMISSION REGULATION (EU) 2016/4 of 5 January 2016 amending Regulation (EC) No 216/2008 of the European Parliament and of the Council as regards essential requirements for environmental protection (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 216/2008 of the European Parliament and of the Council of 20 February 2008 on common rules in the field of civil aviation and establishing a European Aviation Safety Agency, and repealing Council Directive 91/670/EEC, Regulation (EC) No 1592/2002 and Directive 2004/36/EC (1), and in particular Article 6(2) thereof, Whereas: (1) Article 6(1) of Regulation (EC) No 216/2008 requires products, parts and appliances to comply with the environmental protection requirements contained in Volumes I and II of Annex 16 to the Convention on International Civil Aviation (hereinafter referred to as the Chicago Convention) as applicable on 17 November 2011, except for the Appendices to that Annex. (2) Volumes I and II of Annex 16 to the Chicago Convention have been amended in 2014 by introducing new noise standards. (3) Regulation (EC) No 216/2008 should therefore be amended accordingly. (4) The measures provided for in this Regulation are based on the opinion issued by the European Aviation Safety Agency in accordance with Articles 17(2)(b) and 19(1) of Regulation (EC) No 216/2008. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 65 of Regulation (EC) No 216/2008, HAS ADOPTED THIS REGULATION: Article 1 In Article 6 of Regulation (EC) No 216/2008, paragraph 1 is replaced by the following: 1. Products, parts and appliances shall comply with the environmental protection requirements contained in Amendment 11-B of Volume I and in Amendment 8 of Volume II of Annex 16 to the Chicago Convention as applicable on 1 January 2015, except for the Appendices to Annex 16. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 January 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 79, 13.3.2008, p. 1.